DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brugger et al. 2008/0228125.
In regard to claim 1, Brugger et al. discloses a blood circuit adapter set (“to be attached to first and second connectors provided on a blood circuit placed outside of a body” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The adapter set, figs. 4D-4F are capable of fulfilling the intended use limitation and are therefore deemed ton anticipate the intended use limitation of the claim), comprising: 
a first adapter 112 includes a first end (flanged end of 112) and a second end 116A, and is configured to be connected at the first end thereof to the first connector (flanged end connected at the second end fluid bag container shown in fig. 4A) thereof to a first port 116B provided outside the blood circuit, to allow communication between the first connector and the first port in a liquid-tight manner; and 
a second adapter 122 that includes a first end (flanged end) and a second end 126A, and is configured to be connected at the first end thereof to the second connector (flanged end connected at the second end fluid bag container shown in fig. 4B) and connected at the second end 126A thereof to a second port 126B provided outside the blood circuit to allow 
communication between the second connector and the second port in a liquid-tight manner, wherein: 
a structure (flanged end of 112) of the first end of the first adapter is identical to a 
structure (flagned end of 122) of the first end of the second adapter, (“the blood circuit is a 
single blood circuit that comprises the first connector and the second connector, and the first 
adapter and the second adapter are configured to be connected to the single blood circuit at a 
same time, the first connector includes a first end and a second end, and the first connector is 
attached at the first end thereof to the blood circuit and is configured to be connected at the 
second end thereof to a puncture needle, and the second connector includes a first end and a 
second end, and the second connector is attached at the first end thereof to the blood circuit and 
is configured to be connected at the second end thereof to a puncture needle” is all considered intended use language, as the claim is only drawn to the adapter set and not the adapter set in combination with the blood circuit, first and second connectors.  The adapters 112, 122 of Brugger et al. are capable of being used in the manner described and are therefore deemed to anticipate the intended use limitations of the claim),
the first connector and the second connector allow connection of puncture needles of a type identical to each other, and
the second end of the first adapter and the second end of the second adapter have different structures116A, 126A to prevent at least one of connection between the second end of the first adapter and the second port and connection between the second end of the second adapter and the first port.
In regard to claim 3, wherein the second end 116A of the first adapter and the second end 126A of the second adapter have different shapes from each other (see Figs. 4D-4E).
In regard to claim 4, wherein the first adapter and the second adapter may be connected to the first 116B and second 126B ports in a state of being coupled to each other and integrated.
In regard to claim 6, the claim is drawn to the adapter set, not the connectors.
In regard to claim 7, wherein the first adapter 112 is configured to be connected to the 
second end of the first connector (flanged end of fluid bag in fig. 4A), and the second adapter 122 is configured to be connected to the second end (flanged end of fluid bag in fig. 4B) of the second connector.
Allowable Subject Matter
Claims 5 and 8-9 are allowed.
Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.
In regard to claim 1, Applicant argues that Brugger et al. fails to disclose an adapter set that is configured to be connected to first and second ports “outside of the blood circuit”.
The Examiner disagrees, as the claim is only positively drawn to the adapter set, not the adapter set in combination with the blood circuit or the first and second connector.  The adapter set 112, 122 of Brugger et al. is capable to being connected to connector ends “outside of the blood circuit” via the flanged ends of 112 and 122 shown in figs. 4D and 4E and is therefore deemed to anticipate the intended use limitations of the claim.  
Brugger does disclose the adapters sets 112, 122 being used to connect the connector ends of the fluid bags to a puncture needle 18, as described in further detail in the prior art rejection section above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679